Exhibit 10.26

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) dated as of July 16, 2007 is entered into by and
between MSC-Medical Services Company, a Florida corporation (the “Company”) and
Gary S. Jensen (“Executive”).

Recitals

The Company, through its Board of Directors (the “Board”), and the Executive
desire to amend and restate that certain Employment Agreement dated as of
August 26, 2005 (as amended, “the “Original Agreement”) on the terms and
conditions set forth in this Agreement.

Agreement

For and in consideration of the foregoing and the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Executive to serve in the capacities
described herein, and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The employment of Executive under this Agreement, shall be for the
period (the “Initial Term”) beginning on September 6, 2005 (the “Effective
Date”) and ending on the close of business on February 15, 2009 (the “Expiration
Date”). Thereafter, this Agreement shall automatically renew for successive one
(1) year periods, unless either party provides written notice to the other party
of its intention to terminate this Agreement thirty (30) days prior to the
expiration of the term (each a “Renewal Term” and together with the Initial
Term, the “Term”). The Term shall be subject to earlier termination in
accordance with the terms and conditions of this Agreement.

3. DUTIES. Executive shall serve as and have the title of Senior Vice
President—Chief Financial Officer and shall have such duties as assigned by the
Chief Executive Officer from time to time. Executive agrees to devote his full
business time, energy, skills and best efforts to such employment while so
employed. Nothing in this Agreement shall preclude Executive from engaging in
charitable and community affairs so long as, in the reasonable determination of
the Board, such activities do not interfere with his duties and responsibilities
hereunder or from serving, subject to the prior approval of the Board, as a
member of the board of directors or as a trustee of any other corporation,
association or entity.

4. COMPENSATION.

(a) Base Compensation. The Company shall pay Executive, and Executive agrees to
accept, an initial base compensation at the initial rate of Two Hundred Seventy
Thousand Dollars ($270,000) per year, in equal installments no less frequently
than monthly, through the Term (the “Base Compensation”). The Base Compensation
shall be reviewed by the Company annually on January 1st of



--------------------------------------------------------------------------------

each year during the Term (including, without limitation, on January 1, 2006)
and subject to increases according to the performance of the Executive, as
determined by the Board, in its sole and absolute discretion.

(b) Annual Bonus Compensation. Executive shall be eligible for an annual bonus
based on the realization of financial and performance goals of the Company and
the Executive. The financial and performance goals to be met by Executive shall
be discussed, mutually agreed to and reduced to writing in January of each year.
Assuming satisfaction of such goals, the target bonus will be fifty percent
(50%) of the Base Compensation, with a maximum of up to eighty percent (80%) of
the Base Compensation.

5. BENEFITS.

(a) Generally. Executive shall be eligible for fringe benefits pursuant to any
pension, retirement, or other employee fringe benefit plan that the Company
makes available to employees of the Company and for which Executive will qualify
according to his eligibility under the provisions thereof, on the same basis as
is applicable to other similarly situated executive employees.

(b) Health and Disability Insurance. Executive shall be entitled to participate
in health and disability insurance plans that the Company offers to other
employees of the Company from time to time, on the same basis as is applicable
to other similarly situated executive employees, consistent with past practice.

(c) Vacation. During the Term of this Agreement, Executive shall be entitled to
fifteen (15) paid vacation days, plus paid Company holidays and sick days in
accordance with the Company’s policies and procedures applicable to similarly
situated executive employees

6. EXPENSES. Except as otherwise agreed to herein, Executive shall be reimbursed
for all usual business expenses incurred on behalf of the Company, in accordance
with Company practices and procedures, the reasonable costs and expenses
incurred in connection with Executive’s temporary residence in Jacksonville,
Florida for a period of ninety (90) days following the Effective Date (the
“Temporary Period”) and the travel costs of the Executive to return to his
primary residence up to six (6) times during the Temporary Period. Additionally,
Executive shall be entitled to receive an amount equal to the lesser of (a)
Seventy Five Thousand Dollars ($75,000) or (b) the actual out-of-pocket
relocation expenses of Executive in connection with his relocation to
Jacksonville, Florida (the “Relocation Expense”); provided, however, in the
event that, within one (1) year following the Effective Date, (i) the Executive
terminates his employment with the Company (other than as a result of a
Constructive Discharge (as defined below)) or (ii) the Executive is terminated
by the Company for Cause (as defined below), the Executive shall be required to
repay the Relocation Expense to the Company upon such termination.

7. TERMINATION. The term of Executive’s employment under this Agreement may be
terminated prior to expiration of the Term provided in Section 2 hereof only in
accordance with the following sections.

 

2



--------------------------------------------------------------------------------

(a) For Cause. This Agreement may be immediately terminated by the Company for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the termination of Executive by the Company as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) the failure of Executive to comply with any reasonable, lawful policy,
directive or instruction of the Board or Chief Executive Officer, which such
failure is not cured within ten (10) days after written notice thereof to
Executive;

(ii) Executive’s willful misconduct in connection with the performance of his
duties as an employee or officer of the Company;

(iii) indictment or conviction of Executive of any act of fraud or material
misrepresentation or a material act of misappropriation in connection with his
duties as an employee or officer of the Company;

(iv) indictment or conviction of Executive of any crime which constitutes a
felony; or

(v) the entry of a judgment or order enjoining or preventing Executive from such
activities as are material or essential for Executive to perform his services as
required by this Agreement.

(b) Mutual. Executive’s employment under this Agreement may be terminated upon
mutual written agreement of the Company and Executive.

(c) Without Cause. The Company and the Executive shall have the right to
terminate this Agreement and the Executive’s employment with the Company at any
time without Cause.

(d) Death. In the event of the death of Executive, the employment of Executive
shall terminate immediately.

(e) Disability. If, during Executive’s employment with the Company, Executive
shall become permanently disabled and unable to perform his duties as required
herein (“Disability”) for a total of one hundred eighty (180) days in any twelve
(12) month period then the Company may, upon thirty (30) days written notice to
Executive, terminate Executive’s employment under this Agreement.

(f) Constructive Discharge. Executive may terminate this Agreement in the event
of Constructive Discharge by providing written notice to the Company within
three months after the occurrence of such event, specifying the event relied
upon for a Constructive Discharge; provided that such event is not cured within
ten (10) days after written notice thereof to the Company. “Constructive
Discharge” shall mean any (i) material change by the Company of Executive’s
position, functions, or duties to an inferior position, functions, or duties
from those in effect on the Effective Date, (ii) assignment, reassignment, or
relocation by the Company of Executive, without Executive’s consent, to another
place of employment more than 25 miles from the current principal place of
business of the Company; or (iii) reduction in Executive’s Base Compensation or
the maximum potential amount of the Annual Bonus Compensation.

 

3



--------------------------------------------------------------------------------

(g) Termination by Executive without a Constructive Discharge. Executive agrees
to provide the Company with at least sixty (60) days prior written notice prior
to terminating his employment with the Company without a Constructive Discharge.

8. SEVERANCE. In the event of the termination of Executive’s employment under
this Agreement for any reason, the Company shall provide the payments and
benefits to Executive as indicated below:

(a) With Cause or Voluntary Termination by Executive. If Executive is terminated
for Cause (as defined in Section 8(a) of this Agreement), or if Executive
voluntarily terminates his employment with the Company without a Constructive
Discharge, the Company shall be obligated only to continue to pay to Executive
his Base Compensation, if any, earned up to the date of termination and shall
reimburse Executive for any expenses to which Executive is due reimbursement by
the Company under Section 7 hereof up until the date of termination.

(b) Without Cause, Constructive Discharge or Death or Disability. In the event
that the Company shall terminate Executive without Cause, the Executive shall
terminate this Agreement as a result of a Constructive Discharge or upon the
death or Disability of Executive, the Company shall be obligated to continue to
pay full Base Compensation to Executive and provide employee benefits to
Executive, on the same basis as existed at the time of such termination, death
or Disability, including payment of COBRA premiums if necessary to continue said
benefits for a period of nine (9) months after the date of termination as if
Executive had not been so terminated.

9. NONCOMPETITION; NONSOLICITATION. Executive agrees, to the extent and on the
terms set forth below, not to utilize his special knowledge of the business of
the Company and his relationships with customers and suppliers of the Company or
others to compete with the Company. For a period beginning on the date hereof
and ending one (1) year from the date on which the Executive ceases to be
employed by the Company (the “Non-Compete Period”), the Executive shall not,
except as an employee or agent of the Company, engage or have an interest,
anywhere in the United States of America or any other geographic area where the
Company did business as of the date hereof or at any time during the Executive’s
employment by the Company or in which its products or services are or were
marketed or sold, alone or in association with others, as principal, agent,
partner, stockholder, or through the investment of capital, lending of money or
property, rendering of services or otherwise, in any business involved in the
provision of medical products or services to the workers’ compensation industry
which is competitive with the Company. During the Non-Compete Period, the
Executive shall not, except as an employee or agent of the Company, directly or
indirectly, on behalf of himself or any other person or entity, (a) call upon,
accept business from, or solicit the business of any person or entity who is, or
who had been at any time during the preceding two years or at any time during
the Executive’s employment by the Company, a customer of the Company or any
successor to the business of the Company (each a “Customer”), or otherwise
divert or attempt to divert any business from the Company or any successor or
otherwise induce, request, advise or persuade any Customer to cease to do
business with or reduce the amount of business which such Customer has
customarily done or is reasonably expected to do with the Company or any
successor;

 

4



--------------------------------------------------------------------------------

or (b) recruit or otherwise solicit or induce any person who is an employee of,
or otherwise engaged by, the Company, or hire any such person until one (1) year
after such person has left the employ of the Company, or any such successor or
any person with whom such person was placed for employment or engagement during
the preceding one year. The Executive shall not at any time, directly or
indirectly, except as an employee or agent of the Company, use or purport to
authorize any person or entity to use any name, mark, logo, trade dress or other
identifying words or images which are the same as or similar to those used
currently or in the past by the Company in connection with any product or
service, whether or not such use would be in a business competitive with that of
the Company.

10. CONFIDENTIALITY. The Executive acknowledges that the intellectual property
and all other confidential or proprietary information with respect to the
Company’s engagement in the business of distributing medical supplies,
pharmaceuticals, medical equipment and services to the workers’ compensation
industry throughout the United States of America (the “Business”) are valuable,
special and unique. The Executive shall not, at any time after the date hereof,
except as an employee or agent of the Company, or except as required by
applicable law, disclose, directly or indirectly, to any person or entity, or
use or purport to authorize any person or entity to use any confidential or
proprietary information with respect to the Company or the Business, whether or
not for his own benefit, without the prior written consent of the Company,
including without limitation, information as to the financial condition, results
of operations, strategic partners, job applicants, job candidates, persons
placed for employment or engagement, customers, suppliers, products, products
under development, services, inventions, sources, leads or methods of obtaining
new products or business, intellectual property, pricing methods or formulas,
cost of supplies, marketing strategies or any other information relating to the
Company or the Business which could reasonably be regarded as confidential, but
not including information which is or shall become generally available to the
public other than as a result of an unauthorized disclosure by the Executive or
a person or entity to whom the Executive has provided such information. The
Executive acknowledges that Company would not enter into this Employment
Agreement without the assurance that all such confidential and/or proprietary
information will be used for the exclusive benefit of the Company.

11. NONDISPARAGEMENT. The Executive shall not (and shall cause his
representatives and agents or any entity or business directly or indirectly
controlled by him to not) commit any act or omission that would tend to
disparage or adversely affect the reputation of the Company or any present or
future subsidiaries, parents or affiliates of the Company or any of its
principals, officers, directors, shareholders, members, employees, businesses or
operations. Without in any way limiting the generality of the foregoing, the
Executive shall not (and shall cause his representatives and agents or any
entity or business directly or indirectly controlled by him to not) make any
disparaging or unfavorable statements to any third party, either orally or in
writing, regarding the Company or any present or future subsidiaries, parents or
affiliates of the Company or any of its respective principals, officers,
directors, shareholders, members, employees, businesses or operations.

12. ENFORCEABILITY OF RESTRICTIVE COVENANTS. The restrictions set forth in this
Agreement are considered by the parties hereto to be reasonable for the purposes
of protecting the value of the business and goodwill of the Company and the
Business.

 

5



--------------------------------------------------------------------------------

The parties acknowledge that the Company would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Company in the
event the covenants contained in this Agreement were not complied with in
accordance with their terms. Accordingly, the Executive agrees that any breach
or threatened breach by him of any provision of this Agreement shall entitle the
Company to injunctive and other equitable relief to secure the enforcement of
these provisions, in addition to any other remedies which may be available to
them, and that they shall be entitled to receive from the Executive
reimbursement for all attorneys’ fees and expenses incurred by the Company in
enforcing these provisions. In addition to its other rights and remedies, the
Company shall have the right to require the Executive, if he breaches any of the
covenants contained in this Agreement to account for and pay over to the Company
all compensation, profits, money, accruals and other benefits derived or
received, directly or indirectly, by such party from the action constituting
such breach. If the Executive breaches the restrictive covenants set forth in
this Agreement, the running of the time periods described therein shall be
tolled for so long as such breach continues. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought. If any provisions of this Agreement relating to the time
period, scope of activities or geographic area of restrictions is declared by a
court of competent jurisdiction to exceed the maximum permissible time period,
such time period, scope of activities and/or geographic area, as the case may
be, shall be reduced to the maximum that such court deems enforceable. If any
provisions of this Agreement other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties.

13. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and shall be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as either party shall designate by written notice to the other:

If to Executive, to the address set forth below his name on the signature page
hereto.

If to the Company:

MSC-Medical Services Company

c/o Monitor Clipper Partners, LLC

Two Canal Park

Cambridge, MA 02141

Attn: Peter S. Laino

with a copy to:

Akerman Senterfitt

50 N. Laura Street, Suite 2500

Jacksonville, FL 32202

Attn: Peter O. Larsen, Esq.

 

6



--------------------------------------------------------------------------------

14. ENTIRE AGREEMENT; MODIFICATION.

(a) This Agreement contains the entire agreement of the Company and Executive,
and the Company and Executive hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments between the parties hereof ,including, without limitation, the
Original Agreement.

(b) No future oral statements, promises or commitments with respect to the
subject matter hereof, or other purported modification hereof, shall be binding
upon the parties hereto unless the same is reduced to writing and signed by each
party hereto.

15. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and shall be binding upon, and enforceable by, the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any of its subsidiaries, direct or indirect parents or other
affiliates. Except as otherwise set forth in this Agreement, neither party may
assign his or its rights or obligations under this Agreement without the prior
written consent of the other party.

16. GOVERNING LAW; VENUE; INDEPENDENT REPRESENTATION. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida. The
parties agree that any and all actions arising under or in respect of this
Agreement shall be litigated in any federal or state court of competent
jurisdiction located in the County of Duval, State of Florida. By execution and
delivery of this Agreement, each party irrevocably submits to the personal and
exclusive jurisdiction of such courts for itself or himself, and in respect of
its or his property with respect to such action. Each party agrees that venue
would be proper in any of such courts, and hereby waives any objection that any
such court is an improper or inconvenient forum for the resolution of any such
action. Executive acknowledges and agrees that he has had the opportunity to
seek his own independent legal counsel to represent Executive’s interest in
connection with the transactions contemplated by this Agreement.

17. DISPUTE RESOLUTION. The parties shall use good faith negotiation to resolve
any dispute, claim or controversy that arise under or relate to this Agreement
or to a breach of this Agreement. In the event that the parties are not able to
resolve any dispute, claim or controversy by negotiation, the parties agree to
submit any such dispute, claim or controversy to non-binding arbitration which
shall be conducted in Jacksonville, Florida, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association to the extent such
rules do not conflict with the terms hereof. In the event that the parties are
not able to resolve any dispute, claim or controversy by arbitration, each party
shall be entitled to resort to all other remedies available at law or in equity
in order to resolve such dispute, claim or controversy.

 

7



--------------------------------------------------------------------------------

18. MISCELLANEOUS.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(b) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

(c) Except as otherwise provided herein, in the event any one or more of the
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and the invalid, illegal or unenforceable provision shall be replaced by a
mutually acceptable valid, and enforceable provision which comes closest to the
intent of the parties.

(d) The prevailing party in any litigation brought to enforce the provisions of
this Agreement shall be entitled to reimbursement from the nonprevailing party
for reasonable attorney’s fees and costs incurred in connection with such
litigation.

(e) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

[Signatures Appear on Following Page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

MSC-MEDICAL SERVICES COMPANY,

a Florida corporation

By:  

/s/ Joseph P. Delaney

Name:   Joseph P. Delaney Title:   Chief Executive Officer EXECUTIVE:

/s/ Gary Jensen

Gary Jensen

 

9